DETAILED ACTION
This action is responsive to the Request for Continued Examination (RCE) filed on 04/27/2022. Claims 1-20 are pending in the case. Claims 1, 13, and 17 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kochura et al. (US Patent Application Pub. No. 2021/0064448, hereinafter “Kochura”) in view of Nicholson et al. (US Patent Application Pub. No. 2019/0325016, hereinafter “Nicholson”).

As to independent claim 1, Kochura shows an apparatus [¶ 03], comprising:
identify target text via first input received in a first environment presented via a graphical user interface (GUI) [e.g. “determining that a user provides input selecting content” (¶ 03), wherein the “content” comprises target text identified in a first environment presented via a graphical user interface (GUI) (¶¶ 16, 20, & 32)];
analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text [“Embodiments of the present invention provide a system (e.g., through use of copy program 200) that utilizes machine learning to classify a source document and determine which context attributes and entities are important. {…}” (¶ 48)], wherein each of the two or more objects of interest comprises a different portion of the target text; assign one or more classifications to each of the two or more objects of interest in the target text based on the analysis of the target text with the one or more machine learning algorithms [“{…} copy program 200 utilizes entity recognition to extract entities from text based on pattern matching, linguistics, syntax, semantics, machine learning, or a combination thereof. Copy program 200 can extract attributes and entities based on a mapping of content categories to context attributes (e.g., in database 154) to extract entities and attributes that are relevant to a content type or category, based on a classification.” (¶ 44) | For even further context/examples of each of the two or more entities/objects of interest comprise different portions of the target text, see also ¶¶ 24-26, 36-40, & 44-48.];
store indications of the two or more objects of interest in a clipboard datastore based on second input [e.g. a copy/cut input] received in the first environment presented via the GUI; store indications of the one or more classifications of each of the two or more objects of interest in the clipboard datastore based on the second input received in the first environment presented via the GUI [“{…} copy program 200 augments a copy operation with contextual information from a source, in accordance with an embodiment of the present invention. In various embodiments, server 150 can utilize copy program 200 in combination with classification module to classify content as a certain category or type and learn context attributes or entities that are associated with content categories/types. Copy program 200 can extract information from a source of content (e.g., entity values associated with a category), such as source document 130, and include the extracted information in a copy/paste buffer (e.g., clipboard 126). Accordingly, server 150 can utilize copy program 200 to preserve the original informational context of content that is copied from one location to another (e.g., from source document 13 to target location 140).” (¶ 25) | For even further context/examples of object/entity and classification indications, see also ¶¶ 19, 32, & 36]; 
{…}
present, via the GUI, a first classification assigned to a first object of interest of the one or more objects of interest and a second classification assigned to a second object of interest of the one or more objects of interest based on third input received in the second environment presented via the GUI, the third input comprising selection of an interface element in the second environment; and insert the first object of interest into the second environment presented via the GUI based on fourth input received in the second environment presented via the GUI [“{…} copy program 200 utilizes entity recognition to extract entities from text based on pattern matching, linguistics, syntax, semantics, machine learning, or a combination thereof. Copy program 200 can extract attributes and entities based on a mapping of content categories to context attributes (e.g., in database 154) to extract entities and attributes that are relevant to a content type or category, based on a classification.
In step 214, copy program 200 updates the clipboard with the extracted information associated with the selected content. In one embodiment, copy program 200 updates clipboard 126 to include the selected content (from step 204) and the extracted information associated with the selected content (from step 212). In another embodiment, copy program 200 can update the clipboard with at least a defined baseline of information (e.g., metadata indicating that the content was copied, metadata indicating the source, etc.). In various embodiments, copy program 200 can update the clipboard with the extracted information as metadata that is included with and associated with the selected content in a paste operation, additional text or content included in a paste operation, etc. In an example embodiment, copy program 200 updates the copy/paste buffer (e.g., temporary storage) of clipboard 126 with information extracted in step 212.
In step 216, copy program 200 receives a request to paste to the target location. In one embodiment, copy program 200, subsequent to determining that a user is selecting content to copy (in step 204), receives a request from the user to paste the copied content to target location 140. For example, copy program 200 receives the paste request via user input into user interface 122 of client device 120 to paste content to target location 140, indicating a location within target location 140.
In step 218, copy program 200 pastes the selected content and associated information from the clipboard. In one embodiment, copy program 200 pastes the selected content (from step 204) and associated information (extracted in step 212 and utilized to update the clipboard in step 214) from clipboard 126 to target location 140. In an additional embodiment, copy program 200 applies corresponding transformation rules during the copy/paste operation to ensure that the information content is replicated to the destination (e.g., for the copied content and associated information). Copy program 200 can paste copied content along with the extracted content from the clipboard as additional text, as associated metadata, or a combination thereof.” (¶¶ 44-47) | For even further context/examples of presenting objects of interest and their associated classifications, see also ¶¶ 03, 16-21, & 36-42.].

As shown above, Kochura shows an operability to store both indications of the two or more objects of interest and indications of the one or more classifications based on a second input. However, Kochura does not appear to describe this second input as a “user confirmation” per se. Kochura also does not appear to explicitly recite “predict(ing) a destination for the two or more objects of interest in a second environment based on the one or more classifications.” In an analogous art, Nicholson shows:
store indications of the two or more objects of interest in a clipboard datastore based on second input received in the first environment presented via the GUI [“At 202, one or more processors of the computing and/or remote devices 110, 160, identify when a resource is open and track content segments copied from the resource to a clipboard on the computing device. For example, when all or select types of content are copied to a clipboard, the processors 114, 164 may determine the source of the content. Responsive to the content is copied from a resource (e.g., webpage, application window, etc.) the processors designate the copying operation as a portion of a candidate transfer action and designate the resource as a candidate source resource. {….}” (Nicholson: ¶ 42)];
store indications of the one or more classifications of each of the two or more objects of interest in the clipboard datastore based on the second input received in the first environment presented via the GUI [“{…} The memory 166 further stores an RCA transfer library 180 that maintains transfer actions 172 as described herein to support content transfer in connection with resource context awareness. By way of example, a transfer action 172 may include a record of a series of operations 174 performed in connection with a combination of a source resource and destination resource. The transfer action 172 may include and define one or more of the context of the source and destination resources, one or more characteristics of interest for the content segment copied from the source resource, one or more characteristics of the field within the destination resource to which the content segment is pasted, as well as additional or alternative information.” (Nicholson: ¶ 37) | see also Nicholson: ¶¶ 46-50], 
the second input comprising user confirmation of the two or more objects of interest and the one or more classifications [“Optionally, a user confirmation may be requested. At 411, the one or more processors 114, 164 may provide a notification to a user when a content segment is copied from the incoming source resource to the clipboard and/or other memory storage location. For example, the notification may present a pop-up window, an audio notification, and/or other forms of notification. The notification that the content segment has been copied from the incoming source resource. Optionally, the processors may include information identifying the content segment in the notification. The identifying information may literally state the content segment, indicate the field or source, resource where the content segment was acquired and the like. The notification may also present a user input to reverse the automated copying operation, such as an “undo icon.” For example, the user may be presented with a virtual icon and/or a yes/no option to permit or deny the automated copying operation of the content segment from the incoming source resource to the clipboard. {…}
Additionally or alternatively, the operation at 410 may not automatically be completed. Instead, once a content segment is identified automatically in the incoming source resource, the content segment may not automatically be transferred to the clipboard and/or other memory location. Instead, at 411, the processors present a pop-up, audio and/or other notification indicating that the system desires to complete the automated copying operation to the clipboard. The notification may present the user with the option to permit/approve the automated copying operation and/or decline the automated copying operation.” (Nicholson: ¶¶ 66-67) | see also Nicholson: ¶¶ 06, 44, 49, & 68-70]; 
predict a destination for the two or more objects of interest in a second environment based on the one or more classifications [“Optionally, the memory may store an application. The device may further comprise a display to display a window associated with the application operating on the device. The window may correspond to the active destination resource. The transferring may comprise pasting the outbound RA content segment to a field in the window. The content segment may represent a credential, and the active destination resource may represent a login webpage. The transferring may comprise automatically pasting the credential to a credential entry field in the webpage. The resource COI may represent one or more of a credentials context, multi-factor authentication context, travel context, account profile context, and financial payment context. A machine learning algorithm (MLA) may be stored on the memory. The MLA may update the RCA transfer library. The RCA transfer library may be stored and maintained on a remote device. The memory may store the RCA transfer library. The device may identify an incoming content segment within a source resource and may copy the incoming content segment to the clipboard based on a transfer action stored in the RCA transfer library. The transferring may comprise automatically pasting the incoming content segment to the active destination resource as the outbound RA content segment.” (Nicholson: ¶ 10)
“FIG. 1 illustrates a system implemented in accordance with embodiments herein to automatically transfer content to a resource based on resource context awareness. The system utilizes a machine learning algorithm or artificial intelligence engine to monitor for “likely to copy” content segments, for which a high probability exists that a user will copy the contents segment from a source resource onto a clipboard. The system utilizes the machine learning algorithm or artificial intelligence engine to determine “likely to paste” content segments, for which a high probability exists that a user will paste the contents segment from the clipboard to a field in a destination resource. The system further provides a clipboard management function that allows multiple content segments (objects) to be maintained on the clipboard at the same time and to be pulled from the clipboard in any order without regard for an order in which the content elements were added/stacked onto the clipboard.” (Nicholson: ¶ 27)
“The foregoing example illustrates a process in which the processors may correlate resources by tracking a path of individual content segments. {…} the processors may perform correlation based on the types of resources from which content is copied and to which content is pasted. For example, the processors may build the RCA transfer library to include ranks indicative of a probability that a new content segment is to be copied to an active destination resource. The processors may adjust the RCA transfer library within the memory to rank the content segments based on the ranks indicative of a probability that a new content segment is to be copied to the active destination resource. The processors may rank the content segments based on the correlation. For example, responsive to the similarities between the resource contexts, the processors may rank the resources similarly. Additionally or alternatively, responsive to differences and/or lack of correlation between the first resource contexts, the processors may rank the resources separate from another, such as at different ranks. Additionally or alternatively, rankings may be generated based in part on a time delay between when the source and destination resources are opened.” (Nicholson: ¶ 48) | see also Nicholson: ¶ 33];
present, via the GUI, a first classification assigned to a first object of interest of the one or more objects of interest and a second classification assigned to a second object of interest of the one or more objects of interest based on third input received in the second environment presented via the GUI, the third input comprising selection of an interface element in the second environment [“The application 127 may represent various types of applications, such as network related applications that interact with a remote network resource. When the application 127 represents a network related application, the browser 124 may be utilized to initiate a browser session at the computing device 110. The browser 124 since various request to the network resource (e.g., resource manager 102) and in response thereto, receives network resources, one or more of which may represent an active destination resource. The RCA manager 126 monitors operation of the browser 126 to determine when a network resource is accessed that calls for entry of content before the application may progress past the network resource. For example, the RCA manager 126 may determine whether the network resource includes a content entry field that must be populated in order to advance operation of the application to a next window, function, or phase. For example, the window may present a login page, travel site check-in webpage, and/or a payment page where credit card information is entered. As another example, the active destination resource may present a window requesting profile information, such as in connection with buying plane tickets, renting a car, or reserving a hotel room. For example, a destination resource may be activated/opened from a webpage by selecting a link, opening a Facebook application, logging into an airline, hotel, bank, rental car application or website. For example, the active destination resource may represent a login window, where a user ID and password fields require entry of user credentials as RA content before the application will advance past the login screen. As another example, the active destination resource may represent a credit card information entry window, where credit card related information is required as the RA content before the application will advance to the next page/resource.” (Nicholson: ¶ 33)
“In connection with the foregoing operations, the automatic transfer library is built while the RCA manager monitors operations by the user. For example, the RCA manager identifies that a user opens a first resource that corresponds to a login page, and subsequently receives a notification from a second resource (e.g., an email message or text message). The RCA manager identifies that the user selects and copies content from a field in the second resource (e.g., a temporary password in an email message, a numeric code in a text message). The RCA manager identifies that the user selects/designates a field in the first resource (e.g., clicking a cursor on a user ID field or password field in the login page). The RCA manager identifies that the user performs one or more clipboard paste operations to paste content to the designated field, and then choose a submit/enter icon on the first resource. The RCA manager and MLA monitor and track the foregoing operations and record the foregoing operations as a transfer action in association with source and destination resources having corresponding resource contexts of interests (COIs).” (Nicholson: ¶ 49)]

One of ordinary skill in the art, having the teachings of Kochura and Nicholson before them prior to the effective filing date of the claimed invention, would have been motivated to Nicholson’s user confirmation and destination prediction teachings into Kochura. The rationale for doing so, when it comes to the destination prediction aspect, would have been to address the explicitly-identified problem in the prior art wherein the user would have otherwise been “required to select the appropriate field and/or position and to paste the copied content to the field/position [which] is time-consuming, cumbersome and prone to mistakes” (Nicholson: ¶ 04). Moreover, the rationale for incorporating Nicholson’s user confirmation techniques into Kochura would have been to give a user more control over their user experience by “present[ing] the user with the option to approve/deny content to avoid interfering with the user's other data transfer operation.” (Nicholson: ¶ 68). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kochura and Nicholson (hereinafter, the “Kochura-Nicholson” combination) in order to obtain the invention as recited in claim 1.

As to dependent claim 2, Kochura-Nicholson further shows:
identify first contextual data for the first environment; analyze the target text and the first contextual data with the one or more machine learning algorithms to determine the two or more objects of interest in the target text; and assign the one or more classifications to each of the two or more objects of interest in the target text based on the analysis of the target text and the first contextual data with the one or more machine learning algorithms [“{…} copy program 200 utilizes entity recognition to extract entities from text based on pattern matching, linguistics, syntax, semantics, machine learning, or a combination thereof. Copy program 200 can extract attributes and entities based on a mapping of content categories to context attributes (e.g., in database 154) to extract entities and attributes that are relevant to a content type or category, based on a classification.” (Kochura: ¶ 44) | For even further context/examples identifying contextual data for the first environment, see also Kochura: ¶¶ 24-25.].

As to dependent claim 3, Kochura-Nicholson further shows:
identify second contextual data for the second environment; and present, via the GUI, the first classification assigned to the first object of interest of the one or more objects of interest and the second classification assigned to the second object of interest of the one or more objects of interest based on the third input and the second contextual data, or insert the first object of interest into the second environment based on the fourth input and the second contextual data [e.g. identifying contextual data and based on it and the third/fourth input, presenting each object of interest’s associated classification or inserting/pasting the first object of interest into the second environment (Kochura: ¶¶ 45-47) For even further context/examples, see also Kochura: ¶¶ 21, 24, 28, & 39.].

As to dependent claim 4, Kochura-Nicholson further shows:
determine a setting associated with the first environment; compare the setting associated with the first environment to the first classification of the first object of interest of the two or more objects of interest; and store indications of the first object of interest in the clipboard datastore based on the comparison of the setting associated with the first environment and the first classification of the first object of interest [e.g. determining at least one setting (note the breadth of this terminology) associated with the first environment; comparing said setting associated with the first environment to the first classification of the first object of interest of the two or more objects of interest; and storing the indications of the first object of interest in the clipboard datastore based on comparison of the setting associated with the first environment and the first classification of the first object of interest (Kochura: ¶¶ 30-38)].

As to dependent claim 5, Kochura-Nicholson further shows:
the setting associated with the first environment comprising a privacy privilege associated with the first environment and the first classification of the first object of interest comprising a privacy level associated with the first object of interest [e.g. the setting associated with the first environment comprises a privacy privilege associated with the first environment and the first classification of the first object of interest comprises a privacy level associated with the first object of interest (Kochura: ¶¶ 24, 34-36, & 48)].

As to dependent claim 6, Kochura-Nicholson further shows:
the first object of interest comprising an account number or a social security number [“During operation, one or more of the source resources 310, 314 and 316 may be opened at the same time. Under direction of the user, the computing device 110 may copy content elements from the source resources 310, 314 and 316 (corresponding to content segments A, B, and C). In accordance with one embodiment, after one or more of the content segments A-C are copied to the clipboard 302, the computing device 110 may open/activate a new resource (e.g., active destination resource 312). When the destination resource 312 is activated, in accordance with embodiments herein, the processors identify a context associated with the destination resource 312. The processors match the context of the active destination resource with one or more resource context of interest from the RCA transfer library 318. For example, the destination resource 312 may have a login context associated with an individual bank account. The processors search the RCA transfer library 318 for a corresponding login context for an individual bank account. When the RCA transfer library 318 includes a login context of interest that corresponds to the login context for the individual bank account, the processors identify the transfer action associated with the login context of interest.” (Nicholson: ¶ 53) | Additionally/alternatively, see also how Nicholson is replete with examples wherein the first object of interest comprises an account number (Nicholson: ¶¶ 02-04, 10, 23, 33, 45-47, 52-54, & 61-65)]. 

As to dependent claim 7, Kochura-Nicholson further shows:
determine a setting associated with the first environment; compare the setting associated with the first environment to a classification of a third object of interest determined in the target text; and present, via the GUI, that indications of the third object of interest are blocked from storage in the clipboard datastore based on comparison of the setting associated with the first environment and the classification of the third object of interest [e.g. determining a setting (note the breadth of this terminology) associated with the first environment; comparing the setting associated with the first environment to a classification of a third object of interest determined in the target text; and presenting, via the GUI, that indications of the third object of interest are blocked from storage in the clipboard datastore based on comparison of the setting associated with the first environment and the classification of the third object of interest (Kochura: ¶¶ 26, 34, & 48)].

As to dependent claim 8, Kochura-Nicholson further shows:
determine a setting associated with the second environment; compare the setting associated with the second environment to the first classification of the first object of interest of the two or more objects of interest; and insert the first object of interest into the second environment presented via the GUI based on comparison of the setting associated with the second environment and the first classification of the first object of interest [e.g. determining a setting (note the breadth of this terminology) associated with the second environment; comparing the setting associated with the second environment to the first classification of the first object of interest of the two or more objects of interest; and inserting the first object of interest into the second environment presented via the GUI based on comparison of the setting associated with the second environment and the first classification of the first object of interest (Kochura: ¶¶ 44-47) | For even further context/examples, see also Kochura: ¶¶ 21, 24-25, 28, & 30-39.].

As to dependent claim 9, Kochura-Nicholson further shows:
determine a setting associated with the second environment; compare the setting associated with the second environment to a classification of a third object of interest determined in the target text; and present, via the GUI, that indications of the third object of interest are blocked from insertion into the second environment based on comparison of the setting associated with the second environment and the classification of the third object of interest [e.g. determining a setting (note the breadth of this terminology) associated with the second environment; comparing the setting associated with the second environment to a classification of a third object of interest determined in the target text; and presenting, via the GUI, that indications of the third object of interest are blocked from insertion into the second environment based on comparison of the setting associated with the second environment and the classification of the third object of interest (Kochura: ¶¶ 26, 34, & 44-48)].

As to dependent claims 10, Kochura-Nicholson further shows: 
store the indications of the two or more objects of interest to a first in, first out (FIFO) data structure in the clipboard datastore [“The content segments A-C 304, 306, 308 may be arranged on the clipboard 302 in an order in which the content segments were copied to the clipboard 302. In accordance with certain standard operations of the computing device, the content segments would be pasted from the clipboard 302 in the same order as copied to the clipboard 302, namely first in-first out. {…}” (Nicholson: ¶ 56) | See also Nicholson: ¶¶ 08, 12, 57.]. 

As to dependent claim 11, Kochura-Nicholson further shows:
the first environment comprising a first application and the second environment comprising a second application, wherein the first application is different than the second application [e.g. the first environment comprises a first application and the second environment comprising a second, different application (Kochura: ¶¶ 02 & 16-21)].

As to dependent claim 12, Kochura-Nicholson further shows:
the first environment comprising a first window associated with an application and the second environment comprising a second window associated with the application [e.g. the first environment comprises a first window associated with an application and the second environment comprising a second window associated with the same application (Kochura: ¶¶ 02 & 16-21)].

As to independent claim 13, Kochura shows a non-transitory computer-readable medium [¶ 03], comprising:
identify target text via first input received in a first environment presented via a graphical user interface (GUI) [e.g. “determining that a user provides input selecting content” (¶ 03), wherein the “content” comprises target text identified in a first environment presented via a graphical user interface (GUI) (¶¶ 16, 20, & 32)];
analyze the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text [“Embodiments of the present invention provide a system (e.g., through use of copy program 200) that utilizes machine learning to classify a source document and determine which context attributes and entities are important. {…}” (¶ 48)], wherein each of the two or more objects of interest comprises a different portion of the target text; assign one or more classifications to each of the two or more objects of interest in the target text based on the analysis of the target text with the one or more machine learning algorithms [“{…} copy program 200 utilizes entity recognition to extract entities from text based on pattern matching, linguistics, syntax, semantics, machine learning, or a combination thereof. Copy program 200 can extract attributes and entities based on a mapping of content categories to context attributes (e.g., in database 154) to extract entities and attributes that are relevant to a content type or category, based on a classification.” (¶ 44) | For even further context/examples of each of the two or more entities/objects of interest comprise different portions of the target text, see also ¶¶ 24-26, 36-40, & 44-48.];
store indications of the two or more objects of interest in a clipboard datastore based on second input [e.g. a copy/cut input] received in the first environment presented via the GUI; store indications of the one or more classifications of each of the two or more objects of interest in the clipboard datastore based on the second input received in the first environment presented via the GUI{…} [“{…} copy program 200 augments a copy operation with contextual information from a source, in accordance with an embodiment of the present invention. In various embodiments, server 150 can utilize copy program 200 in combination with classification module to classify content as a certain category or type and learn context attributes or entities that are associated with content categories/types. Copy program 200 can extract information from a source of content (e.g., entity values associated with a category), such as source document 130, and include the extracted information in a copy/paste buffer (e.g., clipboard 126). Accordingly, server 150 can utilize copy program 200 to preserve the original informational context of content that is copied from one location to another (e.g., from source document 13 to target location 140).” (¶ 25) | For even further context/examples of object/entity and classification indications, see also ¶¶ 19, 32, & 36];
present, via the GUI, first and second classifications assigned to a first object of interest of the one or more objects of interest based on third input received in the second environment presented via the GUI, the third input comprising selection of an interface element in the second environment; and insert the first object of interest into the second environment presented via the GUI based on fourth input received in the second environment presented via the GUI [“{…} copy program 200 utilizes entity recognition to extract entities from text based on pattern matching, linguistics, syntax, semantics, machine learning, or a combination thereof. Copy program 200 can extract attributes and entities based on a mapping of content categories to context attributes (e.g., in database 154) to extract entities and attributes that are relevant to a content type or category, based on a classification.
In step 214, copy program 200 updates the clipboard with the extracted information associated with the selected content. In one embodiment, copy program 200 updates clipboard 126 to include the selected content (from step 204) and the extracted information associated with the selected content (from step 212). In another embodiment, copy program 200 can update the clipboard with at least a defined baseline of information (e.g., metadata indicating that the content was copied, metadata indicating the source, etc.). In various embodiments, copy program 200 can update the clipboard with the extracted information as metadata that is included with and associated with the selected content in a paste operation, additional text or content included in a paste operation, etc. In an example embodiment, copy program 200 updates the copy/paste buffer (e.g., temporary storage) of clipboard 126 with information extracted in step 212.
In step 216, copy program 200 receives a request to paste to the target location. In one embodiment, copy program 200, subsequent to determining that a user is selecting content to copy (in step 204), receives a request from the user to paste the copied content to target location 140. For example, copy program 200 receives the paste request via user input into user interface 122 of client device 120 to paste content to target location 140, indicating a location within target location 140.
In step 218, copy program 200 pastes the selected content and associated information from the clipboard. In one embodiment, copy program 200 pastes the selected content (from step 204) and associated information (extracted in step 212 and utilized to update the clipboard in step 214) from clipboard 126 to target location 140. In an additional embodiment, copy program 200 applies corresponding transformation rules during the copy/paste operation to ensure that the information content is replicated to the destination (e.g., for the copied content and associated information). Copy program 200 can paste copied content along with the extracted content from the clipboard as additional text, as associated metadata, or a combination thereof.” (¶¶ 44-47) | For even further context/examples of presenting objects of interest and their associated classifications, see also ¶¶ 03, 16-21, & 36-42.].

As shown above, Kochura shows an operability to store both indications of the two or more objects of interest and indications of the one or more classifications based on a second input. However, Kochura does not appear to describe this second input as a “user confirmation” per se. Kochura also does not appear to explicitly recite “predict(ing) a destination for the two or more objects of interest in a second environment based on the one or more classifications.” In an analogous art, Nicholson shows:
store indications of the two or more objects of interest in a clipboard datastore based on second input received in the first environment presented via the GUI [“At 202, one or more processors of the computing and/or remote devices 110, 160, identify when a resource is open and track content segments copied from the resource to a clipboard on the computing device. For example, when all or select types of content are copied to a clipboard, the processors 114, 164 may determine the source of the content. Responsive to the content is copied from a resource (e.g., webpage, application window, etc.) the processors designate the copying operation as a portion of a candidate transfer action and designate the resource as a candidate source resource. {….}” (Nicholson: ¶ 42)];
store indications of the one or more classifications of each of the two or more objects of interest in the clipboard datastore based on the second input received in the first environment presented via the GUI [“{…} The memory 166 further stores an RCA transfer library 180 that maintains transfer actions 172 as described herein to support content transfer in connection with resource context awareness. By way of example, a transfer action 172 may include a record of a series of operations 174 performed in connection with a combination of a source resource and destination resource. The transfer action 172 may include and define one or more of the context of the source and destination resources, one or more characteristics of interest for the content segment copied from the source resource, one or more characteristics of the field within the destination resource to which the content segment is pasted, as well as additional or alternative information.” (Nicholson: ¶ 37) | see also Nicholson: ¶¶ 46-50], 
the second input comprising user confirmation of the two or more objects of interest and the one or more classifications [“Optionally, a user confirmation may be requested. At 411, the one or more processors 114, 164 may provide a notification to a user when a content segment is copied from the incoming source resource to the clipboard and/or other memory storage location. For example, the notification may present a pop-up window, an audio notification, and/or other forms of notification. The notification that the content segment has been copied from the incoming source resource. Optionally, the processors may include information identifying the content segment in the notification. The identifying information may literally state the content segment, indicate the field or source, resource where the content segment was acquired and the like. The notification may also present a user input to reverse the automated copying operation, such as an “undo icon.” For example, the user may be presented with a virtual icon and/or a yes/no option to permit or deny the automated copying operation of the content segment from the incoming source resource to the clipboard. {…}
Additionally or alternatively, the operation at 410 may not automatically be completed. Instead, once a content segment is identified automatically in the incoming source resource, the content segment may not automatically be transferred to the clipboard and/or other memory location. Instead, at 411, the processors present a pop-up, audio and/or other notification indicating that the system desires to complete the automated copying operation to the clipboard. The notification may present the user with the option to permit/approve the automated copying operation and/or decline the automated copying operation.” (Nicholson: ¶¶ 66-67) | see also Nicholson: ¶¶ 06, 44, 49, & 68-70]; 
predict a destination for the two or more objects of interest in a second environment based on the one or more classifications [“Optionally, the memory may store an application. The device may further comprise a display to display a window associated with the application operating on the device. The window may correspond to the active destination resource. The transferring may comprise pasting the outbound RA content segment to a field in the window. The content segment may represent a credential, and the active destination resource may represent a login webpage. The transferring may comprise automatically pasting the credential to a credential entry field in the webpage. The resource COI may represent one or more of a credentials context, multi-factor authentication context, travel context, account profile context, and financial payment context. A machine learning algorithm (MLA) may be stored on the memory. The MLA may update the RCA transfer library. The RCA transfer library may be stored and maintained on a remote device. The memory may store the RCA transfer library. The device may identify an incoming content segment within a source resource and may copy the incoming content segment to the clipboard based on a transfer action stored in the RCA transfer library. The transferring may comprise automatically pasting the incoming content segment to the active destination resource as the outbound RA content segment.” (Nicholson: ¶ 10)
“FIG. 1 illustrates a system implemented in accordance with embodiments herein to automatically transfer content to a resource based on resource context awareness. The system utilizes a machine learning algorithm or artificial intelligence engine to monitor for “likely to copy” content segments, for which a high probability exists that a user will copy the contents segment from a source resource onto a clipboard. The system utilizes the machine learning algorithm or artificial intelligence engine to determine “likely to paste” content segments, for which a high probability exists that a user will paste the contents segment from the clipboard to a field in a destination resource. The system further provides a clipboard management function that allows multiple content segments (objects) to be maintained on the clipboard at the same time and to be pulled from the clipboard in any order without regard for an order in which the content elements were added/stacked onto the clipboard.” (Nicholson: ¶ 27)
“The foregoing example illustrates a process in which the processors may correlate resources by tracking a path of individual content segments. {…} the processors may perform correlation based on the types of resources from which content is copied and to which content is pasted. For example, the processors may build the RCA transfer library to include ranks indicative of a probability that a new content segment is to be copied to an active destination resource. The processors may adjust the RCA transfer library within the memory to rank the content segments based on the ranks indicative of a probability that a new content segment is to be copied to the active destination resource. The processors may rank the content segments based on the correlation. For example, responsive to the similarities between the resource contexts, the processors may rank the resources similarly. Additionally or alternatively, responsive to differences and/or lack of correlation between the first resource contexts, the processors may rank the resources separate from another, such as at different ranks. Additionally or alternatively, rankings may be generated based in part on a time delay between when the source and destination resources are opened.” (Nicholson: ¶ 48) | see also Nicholson: ¶ 33];
present, via the GUI, first and second classifications assigned to a first object of interest of the one or more objects of interest based on third input received in the second environment presented via the GUI, the third input comprising selection of an interface element in the second environment [“The application 127 may represent various types of applications, such as network related applications that interact with a remote network resource. When the application 127 represents a network related application, the browser 124 may be utilized to initiate a browser session at the computing device 110. The browser 124 since various request to the network resource (e.g., resource manager 102) and in response thereto, receives network resources, one or more of which may represent an active destination resource. The RCA manager 126 monitors operation of the browser 126 to determine when a network resource is accessed that calls for entry of content before the application may progress past the network resource. For example, the RCA manager 126 may determine whether the network resource includes a content entry field that must be populated in order to advance operation of the application to a next window, function, or phase. For example, the window may present a login page, travel site check-in webpage, and/or a payment page where credit card information is entered. As another example, the active destination resource may present a window requesting profile information, such as in connection with buying plane tickets, renting a car, or reserving a hotel room. For example, a destination resource may be activated/opened from a webpage by selecting a link, opening a Facebook application, logging into an airline, hotel, bank, rental car application or website. For example, the active destination resource may represent a login window, where a user ID and password fields require entry of user credentials as RA content before the application will advance past the login screen. As another example, the active destination resource may represent a credit card information entry window, where credit card related information is required as the RA content before the application will advance to the next page/resource.” (Nicholson: ¶ 33)
“In connection with the foregoing operations, the automatic transfer library is built while the RCA manager monitors operations by the user. For example, the RCA manager identifies that a user opens a first resource that corresponds to a login page, and subsequently receives a notification from a second resource (e.g., an email message or text message). The RCA manager identifies that the user selects and copies content from a field in the second resource (e.g., a temporary password in an email message, a numeric code in a text message). The RCA manager identifies that the user selects/designates a field in the first resource (e.g., clicking a cursor on a user ID field or password field in the login page). The RCA manager identifies that the user performs one or more clipboard paste operations to paste content to the designated field, and then choose a submit/enter icon on the first resource. The RCA manager and MLA monitor and track the foregoing operations and record the foregoing operations as a transfer action in association with source and destination resources having corresponding resource contexts of interests (COIs).” (Nicholson: ¶ 49)]

One of ordinary skill in the art, having the teachings of Kochura and Nicholson before them prior to the effective filing date of the claimed invention, would have been motivated to Nicholson’s user confirmation and destination prediction teachings into Kochura. The rationale for doing so, when it comes to the destination prediction aspect, would have been to address the explicitly-identified problem in the prior art wherein the user would have otherwise been “required to select the appropriate field and/or position and to paste the copied content to the field/position [which] is time-consuming, cumbersome and prone to mistakes” (Nicholson: ¶ 04). Moreover, the rationale for incorporating Nicholson’s user confirmation techniques into Kochura would have been to give a user more control over their user experience by “present[ing] the user with the option to approve/deny content to avoid interfering with the user's other data transfer operation.” (Nicholson: ¶ 68). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kochura and Nicholson (hereinafter, the “Kochura-Nicholson” combination) in order to obtain the invention as recited in claim 13.

As to dependent claims 14, Kochura-Nicholson further shows: 
store the indications of the two or more objects of interest to a first in, first out (FIFO) data structure in the clipboard datastore [“The content segments A-C 304, 306, 308 may be arranged on the clipboard 302 in an order in which the content segments were copied to the clipboard 302. In accordance with certain standard operations of the computing device, the content segments would be pasted from the clipboard 302 in the same order as copied to the clipboard 302, namely first in-first out. {…}” (Nicholson: ¶ 56) | See also Nicholson: ¶¶ 08, 12, 57.]. 

As to dependent claim 15, Kochura-Nicholson further shows:
the first environment comprising a first application and the second environment comprising a second application, wherein the first application is different than the second application [e.g. the first environment comprises a first application and the second environment comprising a second, different application (Kochura: ¶¶ 02 & 16-21)].

As to dependent claim 16, Kochura-Nicholson further shows:
the first environment comprising a first window associated with an application and the second environment comprising a second window associated with the application [e.g. the first environment comprises a first window associated with an application and the second environment comprising a second window associated with the same application (Kochura: ¶¶ 02 & 16-21)].

As to independent claim 17, Kochura shows a non-transitory computer-readable medium [¶ 03], comprising:
identifying target text via first input received in a first environment presented via a graphical user interface (GUI) [e.g. “determining that a user provides input selecting content” (¶ 03), wherein the “content” comprises target text identified in a first environment presented via a graphical user interface (GUI) (¶¶ 16, 20, & 32)];
analyzing the target text with one or more machine learning algorithms in response to identification of the target text via the first input to determine two or more objects of interest in the target text [“Embodiments of the present invention provide a system (e.g., through use of copy program 200) that utilizes machine learning to classify a source document and determine which context attributes and entities are important. {…}” (¶ 48)], wherein each of the two or more objects of interest comprises a different portion of the target text; assigning one or more classifications to each of the two or more objects of interest in the target text based on the analysis of the target text with the one or more machine learning algorithms [“{…} copy program 200 utilizes entity recognition to extract entities from text based on pattern matching, linguistics, syntax, semantics, machine learning, or a combination thereof. Copy program 200 can extract attributes and entities based on a mapping of content categories to context attributes (e.g., in database 154) to extract entities and attributes that are relevant to a content type or category, based on a classification.” (¶ 44) | For even further context/examples of each of the two or more entities/objects of interest comprise different portions of the target text, see also ¶¶ 24-26, 36-40, & 44-48.];
storing indications of the two or more objects of interest in a clipboard datastore based on second input [e.g. a copy/cut input] received in the first environment presented via the GUI; storing indications of the one or more classifications of each of the two or more objects of interest in the clipboard datastore based on the second input received in the first environment presented via the GUI{…} [“{…} copy program 200 augments a copy operation with contextual information from a source, in accordance with an embodiment of the present invention. In various embodiments, server 150 can utilize copy program 200 in combination with classification module to classify content as a certain category or type and learn context attributes or entities that are associated with content categories/types. Copy program 200 can extract information from a source of content (e.g., entity values associated with a category), such as source document 130, and include the extracted information in a copy/paste buffer (e.g., clipboard 126). Accordingly, server 150 can utilize copy program 200 to preserve the original informational context of content that is copied from one location to another (e.g., from source document 13 to target location 140).” (¶ 25) | For even further context/examples of object/entity and classification indications, see also ¶¶ 19, 32, & 36];
presenting, via the GUI, first and second objects of interest of the one or more objects of interest assigned to a first classification based on third input received in the second environment presented via the GUI, the third input comprising selection of an interface element in the second environment; and inserting the first and second objects of interest into the second environment presented via the GUI based on fourth input received in the second environment presented via the GUI [“{…} copy program 200 utilizes entity recognition to extract entities from text based on pattern matching, linguistics, syntax, semantics, machine learning, or a combination thereof. Copy program 200 can extract attributes and entities based on a mapping of content categories to context attributes (e.g., in database 154) to extract entities and attributes that are relevant to a content type or category, based on a classification.
In step 214, copy program 200 updates the clipboard with the extracted information associated with the selected content. In one embodiment, copy program 200 updates clipboard 126 to include the selected content (from step 204) and the extracted information associated with the selected content (from step 212). In another embodiment, copy program 200 can update the clipboard with at least a defined baseline of information (e.g., metadata indicating that the content was copied, metadata indicating the source, etc.). In various embodiments, copy program 200 can update the clipboard with the extracted information as metadata that is included with and associated with the selected content in a paste operation, additional text or content included in a paste operation, etc. In an example embodiment, copy program 200 updates the copy/paste buffer (e.g., temporary storage) of clipboard 126 with information extracted in step 212.
In step 216, copy program 200 receives a request to paste to the target location. In one embodiment, copy program 200, subsequent to determining that a user is selecting content to copy (in step 204), receives a request from the user to paste the copied content to target location 140. For example, copy program 200 receives the paste request via user input into user interface 122 of client device 120 to paste content to target location 140, indicating a location within target location 140.
In step 218, copy program 200 pastes the selected content and associated information from the clipboard. In one embodiment, copy program 200 pastes the selected content (from step 204) and associated information (extracted in step 212 and utilized to update the clipboard in step 214) from clipboard 126 to target location 140. In an additional embodiment, copy program 200 applies corresponding transformation rules during the copy/paste operation to ensure that the information content is replicated to the destination (e.g., for the copied content and associated information). Copy program 200 can paste copied content along with the extracted content from the clipboard as additional text, as associated metadata, or a combination thereof.” (¶¶ 44-47) | For even further context/examples of presenting objects of interest and their associated classifications, see also ¶¶ 03, 16-21, & 36-42.].

As shown above, Kochura shows an operability to store both indications of the two or more objects of interest and indications of the one or more classifications based on a second input. However, Kochura does not appear to describe this second input as a “user confirmation” per se. Kochura also does not appear to explicitly recite “predict(ing) a destination for the two or more objects of interest in a second environment based on the one or more classifications.” In an analogous art, Nicholson shows:
storing indications of the two or more objects of interest in a clipboard datastore based on second input received in the first environment presented via the GUI [“At 202, one or more processors of the computing and/or remote devices 110, 160, identify when a resource is open and track content segments copied from the resource to a clipboard on the computing device. For example, when all or select types of content are copied to a clipboard, the processors 114, 164 may determine the source of the content. Responsive to the content is copied from a resource (e.g., webpage, application window, etc.) the processors designate the copying operation as a portion of a candidate transfer action and designate the resource as a candidate source resource. {….}” (Nicholson: ¶ 42)];
storing indications of the one or more classifications of each of the two or more objects of interest in the clipboard datastore based on the second input received in the first environment presented via the GUI [“{…} The memory 166 further stores an RCA transfer library 180 that maintains transfer actions 172 as described herein to support content transfer in connection with resource context awareness. By way of example, a transfer action 172 may include a record of a series of operations 174 performed in connection with a combination of a source resource and destination resource. The transfer action 172 may include and define one or more of the context of the source and destination resources, one or more characteristics of interest for the content segment copied from the source resource, one or more characteristics of the field within the destination resource to which the content segment is pasted, as well as additional or alternative information.” (Nicholson: ¶ 37) | see also Nicholson: ¶¶ 46-50], 
the second input comprising user confirmation of the two or more objects of interest and the one or more classifications [“Optionally, a user confirmation may be requested. At 411, the one or more processors 114, 164 may provide a notification to a user when a content segment is copied from the incoming source resource to the clipboard and/or other memory storage location. For example, the notification may present a pop-up window, an audio notification, and/or other forms of notification. The notification that the content segment has been copied from the incoming source resource. Optionally, the processors may include information identifying the content segment in the notification. The identifying information may literally state the content segment, indicate the field or source, resource where the content segment was acquired and the like. The notification may also present a user input to reverse the automated copying operation, such as an “undo icon.” For example, the user may be presented with a virtual icon and/or a yes/no option to permit or deny the automated copying operation of the content segment from the incoming source resource to the clipboard. {…}
Additionally or alternatively, the operation at 410 may not automatically be completed. Instead, once a content segment is identified automatically in the incoming source resource, the content segment may not automatically be transferred to the clipboard and/or other memory location. Instead, at 411, the processors present a pop-up, audio and/or other notification indicating that the system desires to complete the automated copying operation to the clipboard. The notification may present the user with the option to permit/approve the automated copying operation and/or decline the automated copying operation.” (Nicholson: ¶¶ 66-67) | see also Nicholson: ¶¶ 06, 44, 49, & 68-70]; 
predicting a destination for the two or more objects of interest in a second environment based on the one or more classifications [“Optionally, the memory may store an application. The device may further comprise a display to display a window associated with the application operating on the device. The window may correspond to the active destination resource. The transferring may comprise pasting the outbound RA content segment to a field in the window. The content segment may represent a credential, and the active destination resource may represent a login webpage. The transferring may comprise automatically pasting the credential to a credential entry field in the webpage. The resource COI may represent one or more of a credentials context, multi-factor authentication context, travel context, account profile context, and financial payment context. A machine learning algorithm (MLA) may be stored on the memory. The MLA may update the RCA transfer library. The RCA transfer library may be stored and maintained on a remote device. The memory may store the RCA transfer library. The device may identify an incoming content segment within a source resource and may copy the incoming content segment to the clipboard based on a transfer action stored in the RCA transfer library. The transferring may comprise automatically pasting the incoming content segment to the active destination resource as the outbound RA content segment.” (Nicholson: ¶ 10)
“FIG. 1 illustrates a system implemented in accordance with embodiments herein to automatically transfer content to a resource based on resource context awareness. The system utilizes a machine learning algorithm or artificial intelligence engine to monitor for “likely to copy” content segments, for which a high probability exists that a user will copy the contents segment from a source resource onto a clipboard. The system utilizes the machine learning algorithm or artificial intelligence engine to determine “likely to paste” content segments, for which a high probability exists that a user will paste the contents segment from the clipboard to a field in a destination resource. The system further provides a clipboard management function that allows multiple content segments (objects) to be maintained on the clipboard at the same time and to be pulled from the clipboard in any order without regard for an order in which the content elements were added/stacked onto the clipboard.” (Nicholson: ¶ 27)
“The foregoing example illustrates a process in which the processors may correlate resources by tracking a path of individual content segments. {…} the processors may perform correlation based on the types of resources from which content is copied and to which content is pasted. For example, the processors may build the RCA transfer library to include ranks indicative of a probability that a new content segment is to be copied to an active destination resource. The processors may adjust the RCA transfer library within the memory to rank the content segments based on the ranks indicative of a probability that a new content segment is to be copied to the active destination resource. The processors may rank the content segments based on the correlation. For example, responsive to the similarities between the resource contexts, the processors may rank the resources similarly. Additionally or alternatively, responsive to differences and/or lack of correlation between the first resource contexts, the processors may rank the resources separate from another, such as at different ranks. Additionally or alternatively, rankings may be generated based in part on a time delay between when the source and destination resources are opened.” (Nicholson: ¶ 48) | see also Nicholson: ¶ 33];
presenting, via the GUI, a first classification assigned to a first object of interest of the one or more objects of interest and a second classification assigned to a second object of interest of the one or more objects of interest based on third input received in the second environment presented via the GUI, the third input comprising selection of an interface element in the second environment [“The application 127 may represent various types of applications, such as network related applications that interact with a remote network resource. When the application 127 represents a network related application, the browser 124 may be utilized to initiate a browser session at the computing device 110. The browser 124 since various request to the network resource (e.g., resource manager 102) and in response thereto, receives network resources, one or more of which may represent an active destination resource. The RCA manager 126 monitors operation of the browser 126 to determine when a network resource is accessed that calls for entry of content before the application may progress past the network resource. For example, the RCA manager 126 may determine whether the network resource includes a content entry field that must be populated in order to advance operation of the application to a next window, function, or phase. For example, the window may present a login page, travel site check-in webpage, and/or a payment page where credit card information is entered. As another example, the active destination resource may present a window requesting profile information, such as in connection with buying plane tickets, renting a car, or reserving a hotel room. For example, a destination resource may be activated/opened from a webpage by selecting a link, opening a Facebook application, logging into an airline, hotel, bank, rental car application or website. For example, the active destination resource may represent a login window, where a user ID and password fields require entry of user credentials as RA content before the application will advance past the login screen. As another example, the active destination resource may represent a credit card information entry window, where credit card related information is required as the RA content before the application will advance to the next page/resource.” (¶ 33)
“In connection with the foregoing operations, the automatic transfer library is built while the RCA manager monitors operations by the user. For example, the RCA manager identifies that a user opens a first resource that corresponds to a login page, and subsequently receives a notification from a second resource (e.g., an email message or text message). The RCA manager identifies that the user selects and copies content from a field in the second resource (e.g., a temporary password in an email message, a numeric code in a text message). The RCA manager identifies that the user selects/designates a field in the first resource (e.g., clicking a cursor on a user ID field or password field in the login page). The RCA manager identifies that the user performs one or more clipboard paste operations to paste content to the designated field, and then choose a submit/enter icon on the first resource. The RCA manager and MLA monitor and track the foregoing operations and record the foregoing operations as a transfer action in association with source and destination resources having corresponding resource contexts of interests (COIs).” (Nicholson: ¶ 49)]

One of ordinary skill in the art, having the teachings of Kochura and Nicholson before them prior to the effective filing date of the claimed invention, would have been motivated to Nicholson’s user confirmation and destination prediction teachings into Kochura. The rationale for doing so, when it comes to the destination prediction aspect, would have been to address the explicitly-identified problem in the prior art wherein the user would have otherwise been “required to select the appropriate field and/or position and to paste the copied content to the field/position [which] is time-consuming, cumbersome and prone to mistakes” (Nicholson: ¶ 04). Moreover, the rationale for incorporating Nicholson’s user confirmation techniques into Kochura would have been to give a user more control over their user experience by “present[ing] the user with the option to approve/deny content to avoid interfering with the user's other data transfer operation.” (Nicholson: ¶ 68). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kochura and Nicholson (hereinafter, the “Kochura-Nicholson” combination) in order to obtain the invention as recited in claim 17.

As to dependent claim 18, Kochura-Nicholson further shows:
determining a setting associated with the first environment; comparing the setting associated with the first environment to the first classification of the first object of interest of the two or more objects of interest; and storing an indication of the first object of interest in the clipboard datastore based on the comparison of the setting associated with the first environment and the first classification of the first object of interest [e.g. determining at least one setting (note the breadth of this terminology) associated with the first environment; comparing said setting associated with the first environment to the first classification of the first object of interest of the two or more objects of interest; and storing the indications of the first object of interest in the clipboard datastore based on comparison of the setting associated with the first environment and the first classification of the first object of interest (Kochura: ¶¶ 30-38)].

As to dependent claim 19, Kochura-Nicholson further shows:
determining a setting associated with the first environment; comparing the setting associated with the first environment to a classification of a third object of interest determined in the target text; and presenting, via the GUI, that indications of the third object of interest are blocked from storage in the clipboard datastore based on comparison of the setting associated with the first environment and the classification of the third object of interest [e.g. determining a setting (note the breadth of this terminology) associated with the first environment; comparing the setting associated with the first environment to a classification of a third object of interest determined in the target text; and presenting, via the GUI, that indications of the third object of interest are blocked from storage in the clipboard datastore based on comparison of the setting associated with the first environment and the classification of the third object of interest (Kochura: ¶¶ 26, 34, & 48)].

As to dependent claim 20, Kochura-Nicholson further shows:
determining a setting associated with the second environment; comparing the setting associated with the second environment to the first classification of the first object of interest of the two or more objects of interest; and inserting the first object of interest into the second environment presented via the GUI based on comparison of the setting associated with the second environment and the first classification of the first object of interest [e.g. determining a setting (note the breadth of this terminology) associated with the second environment; comparing the setting associated with the second environment to the first classification of the first object of interest of the two or more objects of interest; and inserting the first object of interest into the second environment presented via the GUI based on comparison of the setting associated with the second environment and the first classification of the first object of interest (Kochura: ¶¶ 44-47) | For even further context/examples, see also Kochura: ¶¶ 21, 24-25, 28, & 30-39.].

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“	Applicant submits that Kochura is completely silent regarding second input comprising user confirmation of two or more objects of interest. Rather, Kochura merely describes, for example, classification analysis (such as classifying a selected image as a medical image) without any user input confirmation the classification. See Kochura at [0037]. Accordingly, it is not possible for this reference to teach or suggest second input comprising user confirmation of two or more objects of interest because such confirmation input of object classification simply does not exist in the system of Kochura.
In addition, Kochura does not provide any disclosure that even remotely relates to predicting a destination for objects of interest based on a classification of the objects of interest. In stark contrast, the techniques of Kochura do not have any functionality related to predicting, determining, suggesting, or otherwise interacting with any potential destinations for objects of interest or any other copied data.
Furthermore, Kochura fails to teach or suggest presenting an object classification based on user input selecting an interface element in a second (or destination) environment. More specifically, the system of Kochura does not include functionality to manage user input of interface elements in a second (or destination) environment. Accordingly, the reference cannot teach or suggest presenting an object classification based on user input selecting an interface element in a second (or destination) environment.”

Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above. More specifically, not only are Applicant’s arguments moot in view of the new mappings to the Nicholson reference for all the argued aspects, but also, as to their third point, the Office respectfully disagrees because Kochura also explicitly shows a third “user input into user interface 122 {…} indicating a location within target location 140.” (Kochura: ¶ 46). Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
Padmanabhan; Girish et al.
US 20170063962 A1
“the second input comprising user confirmation of the two or more objects of interest and the one or more classifications; predicting a destination for the two or more objects of interest in a second environment based on the one or more classifications; […] the third input comprising selection of an interface element in the second environment”
Reissman; Pierre-Jean et al.
US 20120324476 A1
“the second input comprising user confirmation of the two or more objects of interest and the one or more classifications; predicting a destination for the two or more objects of interest in a second environment based on the one or more classifications; […] the third input comprising selection of an interface element in the second environment”


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173